t c memo united_states tax_court gardinier associates inc petitioner v commissioner of internal revenue respondent docket no 14805-17l filed date denise gardinier an officer for petitioner kathleen k raup and ina susan weiner for respondent memorandum opinion ruwe judge pursuant to sec_6320 and sec_6330 petitioner seeks review of the internal_revenue_service office of appeals determination to 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times sustain the filing of a notice_of_federal_tax_lien nftl and a proposed levy the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determination to sustain the nftl filing and the proposed levy should be sustained petitioner has not responded to the motion despite an order from this court dated date instructing it to do so background petitioner’s principal_place_of_business was in pennsylvania when it filed its petition on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for unpaid liabilities from its forms employer’s annual federal unemployment futa_tax return for and and unpaid liabilities from its form sec_941 employer’s quarterly federal tax_return for the last two quarters of all quarters in and and the second quarter of on date respondent sent petitioner a final notice of intent to 2because petitioner failed to respond to respondent’s motion the court could enter a decision against it for that reason alone see rule d we will nevertheless consider the motion on its merits levy and notice of your right to a hearing under sec_6330 for petitioner’s unpaid liabilities from its form_941 for the third quarter of petitioner timely filed requests for collection_due_process cdp hearings for both the nftl filing and the proposed levy in the requests petitioner sought installment agreements both of petitioner’s cdp cases were assigned to settlement officer so edith dermody on date so dermody sent petitioner a letter scheduling a conference call to conduct the cdp hearing for date in the letter so dermody asked petitioner to submit within days among other things proof of current payment compliance with required quarterly employment_tax deposits and a form 433-b collection information statement for businesses petitioner submitted the form 433-b on date before the cdp hearing so dermody informed petitioner that the form 433-b was incomplete because it lacked an income and expense summary so dermody held the telephone conference call with petitioner on date it appears from the case activity record that petitioner provided an illegible income and expense statement and so dermody gave petitioner a deadline of date to provide a revised statement 3it appears that the call considered the cdp requests for both the nftl filing and the proposed levy in the case activity record so dermody stated that petitioner never provided a revised income and expense statement petitioner did not maintain payment compliance with its quarterly employment_tax obligations for the first and second quarters of and so dermody stated in the case activity record that petitioner did not file a form_941 for the first quarter of on date so dermody issued a notice_of_determination to petitioner sustaining the nftl filing and the proposed levy because of its failure to maintain current payment compliance file a form_941 for the first quarter of and provide a legible income and expense statement petitioner timely filed a petition with this court acknowledging that it was not in compliance with its quarterly employment_tax obligations for the first and second quarters of but disputing that it had not provided the information requested by so dermody a summary_judgment discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion as ordered by this court and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 supplemented by 136_tc_463 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court may consider such a challenge however only if the taxpayer properly raised it before the so 129_tc_107 and again in his petition to this court see rule b an issue is not properly raised at the office of appeals if the taxpayer fails to request consideration of the issue or fails to present any evidence after being given a reasonable opportunity to do so sec_301_6320-1 q a- f3 f q a-f3 proced admin regs see 140_tc_173 citing giamelli v commissioner t c pincite petitioner did not challenge its underlying liabilities at the cdp hearing or in its petition it is therefore not entitled to contest those liabilities in this court and we will therefore review the so’s determination only for abuse_of_discretion c analysis in deciding whether the so abused her discretion in sustaining the nftl filing and the proposed levy we review the record to determine whether she properly verified that the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 so dermody complied with these requirements petitioner conceded in its petition that it was not in compliance with its estimated quarterly employment_tax obligations for the first and second quarters of typically current compliance with the revenue laws is a prerequisite to being eligible for a collection alternative see cox v commissioner t c rev’d on other grounds 514_f3d_1119 10th cir hennessey manor nursing home inc v commissioner tcmemo_2017_97 at accordingly so dermody did not abuse her discretion in rejecting a collection alternative on the ground of petitioner’s noncompliance with its quarterly employment_tax obligations we therefore need not address petitioner’s other contention and respondent’s determination is sustained in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
